Title: To James Madison from M. Marion and Jean-François Desgranges, 26 September 1815
From: Marion, ____,Desgranges, Jean-François
To: Madison, James


                    
                        
                            Monsieur le Président
                        
                        Paris Le 26. 7bre. 1815
                    
                    Les Etats unis n’ont pas encore D’observatoire, et leurs Marins n’ont pour guide que le Nautical almanach: cependant, votre Republique est assez imposante pour avoir dans Son Sein tous les Etablissemens Nationaux des Européens.
                    Les professeurs de Mathématiques Soussignes qui, depuis vingt ans, font des observations astronomiques, et les Calculs de la Connoissance des temps, dont la direction est Confiée a l’un d’eux; proposent au Gouvernement des Etats unis l’Etablissement d’un observatoire national Sur le modele de Ceux de France et d’Angleterre, où l’on feroit des Cours d’Astronomie, d’hydrographie et de Navigation.
                    Le Gouvernement Américain, en adoptant Ce projet, aura un observatoire ou l’on fera, Jour par Jour, les observations des astres au méridien qui Sera fixé, celles de leur passage, et de leur hauteur meridienne, celles des eclipses de Soleil, de lune, des Satellites de Jupiter, des occultations, et des Cometes visibles.
                    On y Calculera aussi directement et immediatement un Ëtat Journalier du Ciel, ou Nautical almanach.
                    Nous pouvons assurer de le fournir, un an après la fixation du méridien; pour les années 1816, 1817, 1818, 1819 et peutêtre 1820.
                    
                    Le Gouvernement pouroit desirer d’avoir l’apperçu des dépenses annuelles de cette administration en france; elles montent à 100,000 francs.
                    
                        
                            Savoir
                            
                        
                        
                            Pour les directeurs
                            40,000
                            francs
                        
                        
                            Pour les observateurs
                            8,000
                            
                        
                        
                            pour les Calculateurs
                            10,000
                            
                        
                        
                            pour le Secrétaire
                            2,000
                            
                        
                        
                            pour frais d’impression, d’instruments et de Bureau &a.
                            40,000
                            
                        
                        
                            Total
                            100,000
                            francs
                        
                    
                    En présentant l’apperçu des dépenses du Bureau des longitudes en france nous Sommes loin de pretendre fixer les tractements des personnes qui composeroient l’administration proposée, convaincus que le Gouvernement des États unis dont tous les actes démontrent la majesté et la Sagesse appréciera mieux que nous ce qui Convient de donner d’Apointemens à Chacun.
                    Si le Gouvernement des États unis, Monsieur le Président, Trouvoit convenable d’acceuillir Notre projet, Nous vous demanderions de pourvoir à notre voyage et à Celui de nos familles. Nous avons l’honneur d’Être Monsieur le Président avec Respect
                    
                        Marionastronôme et Elève deMr. le Comte de CassiniJean-François Desgrangesprof. de mathem.mambre de l’accad. Celtique De franceRue St. martin no. 26 à paris
                    
                 
                    CONDENSED TRANSLATION
                    The United States do not yet have an observatory, and their sailors have no guide but the nautical almanac. JM’s republic is nevertheless substantial enough to have in its bosom all the national establishments of Europe. The undersigned professors of mathematics, who have for twenty years been making astronomical observations for the Connaissance des temps (of which one of them is the director), propose that the U.S. government establish a national observatory on the model of those of France and England, where courses on astronomy, hydrography, and navigation could be given. If it adopts this project, the American government will have an observatory where daily observations will be made of planets on a fixed meridian, of their orbits and meridian heights, of solar and lunar eclipses, of the satellites of Jupiter, occultations, and visible comets. A daily record of the sky, or nautical almanac, could also be directly and immediately calculated there. The professors will certainly be able to furnish it one year after the fixation of the meridian, for the years 1816 through

1819 and perhaps 1820. The government may wish to have a view of the annual expenses of this administration in France. They total 100,000 francs: 40,000 for the directors, 8,000 for the observers, 10,000 for the calculators, 2,000 for the secretary, and 40,000 for printing, instruments, office and other miscellaneous expenses. In presenting this summary of the expenses of the Bureau of Longitudes in France, the professors are far from wishing to specify the salaries of the proposed observatory’s staff, convinced that the U.S. government in its demonstrated wisdom knows better than they the appropriate compensation for each person. If the government should decide to adopt the project, the professors would ask that it provide for their journey and that of their families. Signed by Marion as astronomer and pupil of the Count of Cassini, and by Desgranges as professor of mathematics and member of the Académie celtique of France.
                